Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marvin Beekman on 1/11/2022.
The application has been amended as follows:
Please cancel claim 24. 
In claim 11, line 11, delete “parameter” insert “ -- parameters --”
And in claim 17, line 13, after “neutral tissue,” insert  “ --wherein at least the first representation and the second representation have different shapes, --”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the last office action of 11/24/2021, claims 22-23 were indicated as allowable but after further consideration, the limitation in claim 23 is not allowable. Prior art uncover regarding claim 23, is Zhu US2010/0137944. In [0011], to produce the feeling of paresthesia without inducing discomfort or involuntary motor movements within the patient, it is desirable to stimulate the nerve fibers in the dorsal column nerve fibers over nerve fibers in the dorsal root. Zhu suggests that the targeted neural tissue includes dorsal column nerve fibers so that discomfort or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/ROLAND DINGA/
Examiner
Art Unit 3792

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792